PER CURIAM.

Attorney disciplinary proceeding; license revoked by consent.

On November 17, 1980, the Board of Attorneys Professional Responsibility filed with the court a complaint alleging that on September 22, 1980, Ronald E. Priebe, an attorney admitted to practice in this state since 1972, and who practiced in Merrill, was convicted of second-degree murder in circuit court for Lincoln county, Wisconsin.
The court referred the matter to the Hon. Rodney L. Young as referee pursuant to SCR 21.09 (1980). Following a scheduling hearing, the respondent attorney requested and the referee granted him leave to file a petition for the revocation of his license by consent pursuant to SCR 21.10(1). The petition was filed on January 20, 1981, and the referee filed his report with the court on January 21, 1981. In that report the referee found that the respondent was convicted of second-de*315gree murder on September 22, 1980, in the circuit court for Lincoln county, Wisconsin, that the respondent stated in his petition that he could not successfully defend the charge which was the subject of the disciplinary complaint and that the respondent’s conduct which resulted in his conviction constituted illegal conduct involving moral turpitude and violated SCR 20.04(3). The referee recommended that the license of the respondent attorney to practice law in Wisconsin be revoked by consent. We hereby adopt the findings, conclusions and recommendations of the referee.
It is ordered that the license of Ronald E. Priebe to practice law in Wisconsin is revoked.
It is further ordered that Ronald E. Priebe pay the costs of this proceeding in the amount of $742 to the Board of Attorneys Professional Responsibility within 60 days of the date of this order.